UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 11, 2009 Penn Treaty American Corporation (Exact name of registrant as specified in its charter) Pennsylvania 001-14681 23-1664166 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2500 Legacy Drive, Suite 130Frisco, TX 75034 (Address of Principal Executive Offices)(Zip Code) Registrant’s telephone number, including area code:(469) 287-7044 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01. Other Events. On August 11, 2009, the Board of Directors (the “Board”) of Penn Treaty American Corporation (the “Company”) declared a dividend in the amount of $0.15 per share of common stock.The dividend is expected to be paid on or about August 31, 2009 to shareholders of record as of the close of business on August 24, 2009. The Board declared the dividend as a means to distribute to shareholders a portion of the proceeds received by the Company from the sale of its former subsidiary, United Insurance Group Agency, Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PENN TREATY AMERICAN CORPORATION August 14, 2009 By: /s/ Eugene Woznicki Name: Eugene Woznicki Title: Chief Executive Officer
